Citation Nr: 0610220	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-16 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation based upon the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1943 to 
September 1945 and from June 1950 to July 1969.  The veteran 
died in December 1976 and the appellant is his surviving 
spouse.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The appellant is so helpless as to require assistance on a 
regular basis.


CONCLUSION OF LAW

The criteria for special monthly dependency and indemnity 
compensation by reason of being in need of regular aid and 
attendance have been met.  38 U.S.C.A. § 1311 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special dependency and indemnity compensation is payable to a 
surviving spouse of a veteran by reason of need for aid and 
attendance.  38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 
3.351 (2005).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The surviving spouse will be 
considered in need of regular aid and attendance if he or she 
is blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351.  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352 (2005).

Analysis

The appellant contends that she is legally blind and unable 
to live independently.  A February 2004 statement from the 
appellant notes that she has had to move into an assisted 
living facility because she could no longer drive, prepare 
her own meals, or perform any other housework due to her poor 
eyesight.

The Board notes that the appellant is 80 years old.  A 
December 2004 statement from the appellant's private 
ophthalmologist notes that the appellant was diagnosed with 
age-related macular degeneration in both eyes.  At her most 
recent examination in December 2003, the appellant's eyesight 
was measured at count fingers in the right eye and 20/200 in 
the left eye.  Her ophthalmologist stated her eyesight had 
deteriorated enough to afford her the status of being legally 
blind.

Although the appellant's corrected visual acuity in the left 
eye is not 5/200 or less, visual impairment to that degree is 
not required so long as the evidence establishes that she is 
so helpless as to require the aid and attendance of another 
person on a regular basis.  The Board has found the 
appellant's contentions concerning her need for regular and 
attendance to be credible and consistent with her advanced 
age and the degree of documented visual impairment.  
Accordingly, the Board concludes that she is entitled to 
special dependency and indemnity compensation.  


ORDER

Entitlement to special monthly dependency and indemnity 
compensation based upon the need for regular aid and 
attendance is granted, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


